DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of NRAS in the reply filed on 3/18/2022 is acknowledged.
Claims 27, 53-71 are pending.  Claims 1-26, 28-52 have been cancelled.
An action on the merits is set forth below.

Improper Markush Grouping Rejection
.Claims 27, 53-71 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of genes listed in and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each biomarker gene   has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the   genes being correlated with cancer in subjects. Accordingly, while the different  genes are asserted to have the property of being correlated with cancer having and not having cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited biomarker genes possess the common property of being associated with cancer.  There is no evidence of record to establish that it is clear from their very nature that the recited control markers possess the common property of being expressed at an variants in subjects having cancer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 53-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to identifying the presence of cancer based upon the presence of one or more genetic alterations in NRAS in one sample compared to another sample.  As such the claims encompass any variation of NRAS that would be encompassed which would include SNPS, mutations, variations, deletions, insertions and truncations.  However, the specification has not provided that any of these alterations would funcitionally determine presence of any cancer. 
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification has not provided the critical structures required to functionally determine presence of any variation of NRAS in cfDNA as compared to white blood cells and determination of cancer.
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules however; the specification has not described the alterations in such a way that the critical structures required to fucntiaonally detect cancer based upon the presence in cfDNA and the absence in white blood cells.  The specification analysis of one particular variation of NRAS (see tables).  However, the specification has not provided the critical nucleotide structure for the functionality of the claims and the claims encompass the analysis of many other variations by the language “ 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The instant specification teaches specific variations, but does not provide guidance to determine the requirements for any other variations and functionally detection of cancer.
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  The claims read in light of the specification encompass any nucleic acid molecule that would be considered a variation of NRAS.
Further the art teaches that functionality of one variant to particular disease susceptibility does not provide support that merely being a variant is sufficient for the functionality.    Meyer et al. (US Publication 2003/0092019 May 15, 2003 previously cited on a PTO892), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia.  Specifically Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, and therefore an association exists.  Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with disease.  Thus, Meyer exemplifies that the association of a single SNP in a gene does not indicate that all SNPs are associated with the disease.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
            The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a polymorphism, without any definition of the particular polymorphisms claimed.
            Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.
In the instant application, the provided information regarding nucleic acid alterations of the recited locus, do not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed by the claimed method.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 53-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 53-71 are indefinite over the steps of claim 27.  In particular the presence of cancer is only identified when the first sample has an alteration that the second sample does not.  However the detection steps can include presence or absence of these alterations, therefore for the other alternatives it is not clear how to identify the presence or if the identification must occur.  Therefore the metes and bounds are unclear.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 27, 53-71  are  rejected are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of presence of cancer and genetic alterations in NRAS. This judicial exception is not integrated into a practical application because the claims require steps of detecting genetic alterations and does not provide a step to integrate the judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of detecting does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon  
The correlation of cancer and detection of genetic alterations in NRAS  is a judicial exception.  The steps of detection  use known hybridization and genetic analysis methods.  Furthermore the dependent claims do not provide an integration, rather, these are general prostate analysis detection steps or generic treatment   As such the step does not integrate the judicial exception into a specific treatment step or specific integrated method step. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of measuring genetic variations, this is considered routine and general steps of detection by hybridization or genetic assays.   West  (US Patent Application Publication 20160122831 May 5, 2016) teaches a method of identifying the presence of cancer (para 58).  West teaches that one measures tumor variants from the same sample in cfDNA and white blood cells (e.g. normal cells) in order to identify variants associated with cancer (para 58).  As such West suggests using white blood cells as a normal cell comparison (e.g. cfDNA presence vs. absence WBC).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27,53,64-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US Patent Application Publication 20160122831 May 5, 2016) in view of Lin et al. (US Patent Application Publication 2016/0304954 effective filing date 6/11/2014).
With regard to claims 27 and 71, West teaches a method of identifying the presence of cancer (para 58).  West teaches that one measures tumor variants from the same sample in cfDNA and white blood cells (e.g. normal cells) in order to identify variants associated with cancer (para 58).  As such West suggests using white blood cells as a normal cell comparison (e.g. cfDNA presence vs. absence WBC).  
With regard to claim 53, West teaches samples that are from blood (para 5).  
With regard to claim 67, West teaches that the individual can be treated (para 167 and 199). 
With regard to claim 68, West teaches detection prior to cancer development (para 58).
With regard to claim 69, West teaches detection of pancreatic cancer (para 197-198).
With regard to claim 70, West teaches use of a plasma sample (58).
However, West does not teach the elected NRAS variants.  
  	With regard to claims 27, and 69, Lin et al. teaches using cfDNA to detect variations in NRAS for melanoma cancer detection (para 196-199).  Lin et al. teaches the same variation of NRAS as in the instant claims (table 6 182A>T NRAS mutation). 
	With regard to claims 64-66, Lin teaches the detection by amplifying cfDNA to form amplicons that have a common barcode, and then using adapter DNA synthesis (see paragraphs 174-207). 	Therefore it would be prima facie obvious to one of ordinary skill at the time of the effective filing date to use the methodology of West which has a comparison control of white blood cells to detect any known cancer associated variations in cfDNA including the variations of NRAS taught by Lin.  The ordinary artisan would have a reasonable expectation of success as West teaches that the comparisons identifies variants associated with cancer.  
  
Claims 54-55, 56 and 58   is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US Patent Application Publication 20160122831 May 5, 2016) and  Lin et al. (US Patent Application Publication 2016/0304954 effective filing date 6/11/2014) as applied to claims 27,53,64-71 and in view of Wang et al. (US Patent Application Publication 20160201131 July 14, 2016).
West teaches a method of identifying the presence of cancer (para 58).  West teaches that one measures tumor variants from the same sample in cfDNA and white blood cells (e.g. normal cells) in order to identify variants associated with cancer (para 58).  As such West suggests using white blood cells as a normal cell comparison (e.g. cfDNA presence vs. absence WBC).  Lin et al. teaches using cfDNA to detect variations in NRAS for melanoma cancer detection (para 196-199).  Lin et al. teaches the same variation of NRAS as in the instant claims (table 6 182A>T NRAS mutation).
	However, West and Lin do not teach a further detection method using protein biomarkers. 
	With regard to claims 54-55, Wang et al. teaches monitoring circulating DNA biomarkers by using protein biomarkers to determine status.  Wang et al. teaches using CEA or CA19-9 protein biomarkers compared to a reference in the same sample (para 21,41,52).  
  	With regard to claims 56 and 58, Wang et al. teaches use of CA19-9 or CEA (para 21,41,52).
 	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of West, Lin to use one of a finite number of protein biomarkers for cancer including the CA19-9 and  Cea as taught by Wang.  The ordinary artisan would be motivated to select any of the finite number of protein biomarkers for cancer detection in order to monitor the status of the cfDNA in cancer detection. 

Claims 57, 59, 60-61   is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US Patent Application Publication 20160122831 May 5, 2016) and  Lin et al. (US Patent Application Publication 2016/0304954 effective filing date 6/11/2014) and  Wang et al. (US Patent Application Publication 20160201131 July 14, 2016) as applied to claims 54-55, 56 and 58 and in view of Yamao et al. (Jpn J Clin Oncol 1999 Vol 29 p. 550). 
Although the combination of West, Lin and Wang teaches the use of monitoring circulating DNA biomarkers by using protein biomarkers to determine status.  Wang et al. teaches using CEA or CA19-9 protein biomarkers compared to a reference in the same sample (para 21,41,52).  The combination does not teach the reference levels of the protein biomarkers.  
With regard to claim 57 and 59, Yamao et al. teaches CA19-9 is 92 U/ml (p 552 last paragraph) and CEA is 7.5 ng/ml a cancer reference (p 552 last paragraph).
With regard to claims 60-61, Yamao et al teaches a method with the protein biomarker for cancer reference of CA125 wherein it is 577 u/ml (p 552 last paragraph). 
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of West, Lin, and Wang to use one of the known reference levels of protein biomarkers for cancer including the CEA and CA125.   The ordinary artisan would have a reasonable expectation of success as the reference levels for these protein biomarkers for cancer detection are known in the prior art and the ordinary artisan would have a reasonable expectation that the reference levels would provide data information on the patient cancer detection. 

Claims 54, 62-63   is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US Patent Application Publication 20160122831 May 5, 2016) and  Lin et al. (US Patent Application Publication 2016/0304954 effective filing date 6/11/2014)   as applied to claims 27,53,64-71 and in view of Porika et al. (Asian Pacific J Cancer Prev  2010 Vol 11 p. 157)
West teaches a method of identifying the presence of cancer (para 58).  West teaches that one measures tumor variants from the same sample in cfDNA and white blood cells (e.g. normal cells) in order to identify variants associated with cancer (para 58).  As such West suggests using white blood cells as a normal cell comparison (e.g. cfDNA presence vs. absence WBC).  Lin et al. teaches using cfDNA to detect variations in NRAS for melanoma cancer detection (para 196-199).  Lin et al. teaches the same variation of NRAS as in the instant claims (table 6 182A>T NRAS mutation).
	However, West and Lin do not teach a further detection method using protein biomarkers such as CA15-3. 
	With regard to claims 54, 62-63, Porika teaches that the protein biomarker for cancer can include CA15-3 and the level is 98 U/ml (p. 158 last paragraph). 
 	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of West, Lin to use one of a finite number of protein biomarkers for cancer including the CA19-9 and  Cea as taught by Wang.  The ordinary artisan would be motivated to select any of the finite number of protein biomarkers for cancer detection in order to monitor the status of the cfDNA in cancer detection. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634